NOTICE OF ALLOWABILITY
(in response to RCE dated 8/9/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Reasons for Allowance
Claims 1-4, 7, 8, 10, 12-14, 17, 18, 20, 22-38 allowed.
The following is an examiner’s statement of reasons for allowance:
Notwithstanding the changes to the claim scope, the claims remain allowed for substantially the same reasons previously discussed. Further, in addition to the previously cited Frisa and Kim references1, the examiner further cites Friemel et al., US 2003/0055308 A1 and US 6,537,220 B1, as the prior art references closest to the claimed invention(s).
Friemel teaches a 2D transducer array (200). Friemel further teaches performing beamforming in first and second directions which are orthogonal to each other in order to form orthogonally arranged images (720 and 740) similar to Applicant’s invention (see Friemel’s Fig. 6 compared to Applicant’s Fig. 7).

    PNG
    media_image1.png
    1295
    1765
    media_image1.png
    Greyscale
		

    PNG
    media_image2.png
    2387
    1528
    media_image2.png
    Greyscale

It is noted that signal line connections (230-235; 702 and 704) between the array (200) and the beamformer (1540) on orthogonal sides of the array (see Friemel’s Figs. 2 and 6 above) appear to resemble the signal connections of Applicant’s invention which are also on orthogonal sides of the array (see Applicant’s Fig. 4 below).


    PNG
    media_image3.png
    1980
    1861
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1749
    1759
    media_image4.png
    Greyscale


One key difference between Friemel and Applicant’s invention as disclosed (although not necessarily claimed) is that the 2D array of in Friemel is not a traditional 2D like in Applicant’s invention; rather, the array in Friemel is essentially two interleaved 1D arrays are that are orthogonal to each other:
The shaded elements are connected along the elevation direction to form elevation columns arranged side by side in the azimuth direction. Since the shaded elements in a given column are connected to each other, they functionally behave as a single column element. The plurality of columns arranged side by side in the azimuth direction essentially form a 1D array in the azimuth direction.
Furthermore, unshaded elements are connected along the azimuth direction to form azimuth rows arranged side by side in the elevation direction. Since the unshaded elements in a given row are connected to each other, they functionally behave as a single row element. The plurality of row arranged side by side in the elevation direction essentially form a 1D array in the elevation direction.
On the other hand, the 2D array in Applicant’s invention appear to be individually addressable and each element is common to both orthogonal beamforming processes (i.e., a common set of elements between the first and second analog beamformer).
 Another key difference between Friemel and Applicant’s invention (as claimed) is that Friemel doesn’t teach the claimed first and second analog beamformer and the digital beamformer, as well as the details/particulars thereof. Even though these structures are known from Kim (as previously discussed; albeit, in separate embodiments), the ordinarily skilled artisan, short of improper hindsight, would not have applied Kim’s 2D beamforming technique (either elevation direction first and then lateral direction second, or lateral direction first and elevation direction second) to the array of Friemel because the array of Friemel consists of two interleaved 1D arrays as discussed above; i.e., there is no need for 2D beamforming as described one of the two embodiments in Kim, let alone both embodiments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See previous Office Actions (e.g., Final Rejection dated 12/23/2021 and Allowance dated 5/12/2022) for discussions of what the Frisa and Kim references disclose/teach. For sake of brevity, an in-depth discussion of the content of Frisa and Kim will not be repeated here.